381 F.3d 867
Kulvir Singh BARAPIND, Petitioner-Appellant,v.Jerry J. ENOMOTO, United States Marshal for the Eastern District of California, Respondent-Appellee.
No. 02-16944.
United States Court of Appeals, Ninth Circuit.
August 23, 2004.

Jagdip Singh Sekhon, Sekhon & Sekhon, San Francisco, CA, for Petitioner-Appellant.
Stanley A. Boone, Esq., Fresno, CA, for Respondent-Appellee.
SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.